DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/01/2022 have been entered. Claims 1-20 remain pending in the application. The amendments overcome each of the rejections under 35 USC 112(b) set forth in the previous office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (US 2009/0171380), in view of Failla (US 4,976,722).
Regarding claim 1, Whiting discloses a ligation clip (100, FIGs 1-3, paragraph [0025]) comprising: a first jaw (102, FIG 2, paragraph [0026]) defining a first clamping surface (108, FIG 2, paragraph [0027]), the first clamping surface supporting a central longitudinal rib (134, paragraph [0030]) that extends along at least a portion of the length of the first clamping surface (FIG 2); and a second jaw (104, 
Whiting is silent regarding each protrusion including a flat upper surface extending substantially parallel to the second clamping surface.
However, Failla teaches in the same field of endeavor a ligation clip (10, FIGs 1A-1C and embodiment of FIGs 4A-4B, col 2 line 47-col 3 line 27) comprising: a first jaw (12, FIGs 1A-1C and 4b) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify each of the protrusions of the first and second rows of protrusions of Whiting to comprise a flat upper surface that extends substantially parallel to the second clamping surface, as taught by Failla, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). Furthermore, the modification would achieve predictable result of clamping tissue with the additional benefit of maximizing security of compressed tissue and minimizing migration (Failla: col 4 line 53 – col 5 line 9). 

    PNG
    media_image1.png
    333
    413
    media_image1.png
    Greyscale

Regarding claims 2-4, Whiting/Failla disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified by Failla further discloses the flat upper surface is spaced from the second clamping surface (The flat upper surface is the device as modified projects from the second clamping surface) and defines a plane (The flat surface forms a plane).
Whiting/Failla is silent regarding the plane of the flat upper surface and the sloped distal wall of each of the protrusions defining an angle Ω, wherein Ω is from about 15 degrees to about 50 degrees and further wherein Ω is from about 25 degrees to about 40 degrees and/or wherein Ω is about 35 degrees.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Whiting/Failla such that angle Ω is about 35 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 
Regarding claims 5-7, Whiting/Failla disclose the invention substantially as claimed, as set forth above for claim 2. The device as modified by Failla further discloses each of the protrusions of the first and second rows of protrusions includes a proximal wall (Wall formed by the opposing side of V-shaped grooves 34”, not visible in FIG 4a).
Whiting/Failla is silent regarding the plane of the flat upper surface and the proximal wall of each of the protrusions defining an angle β, wherein β is from about 45 degrees to about 90 degrees and further wherein β is from about 55 degrees to about 75 degrees, specifically wherein β is about 65 degrees.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Whiting/Failla such that angle β is about 65 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 
Regarding claim 8, Whiting/Failla disclose the invention substantially as claimed, as set forth above for claim 1. Whiting further discloses the ligation clip is formed of a polymeric material (Paragraph [0024]).  
Regarding claim 9, Whiting/Failla disclose the invention substantially as claimed, as set forth above for claim 1. Whiting further discloses the first and second jaws support bosses (152, 154 and 146, 148, FIGs 1-3), the bosses being configured to engage a clip applier (Paragraph [0035-0036] disclose a clip applicator instrument engages the bosses of the clip during use). 
Regarding claim 10, Whiting/Failla disclose the invention substantially as claimed, as set forth above for claim 1. Whiting further discloses the first jaw includes a first locking element (132 and 126, FIG 1) and the second jaw includes a second locking element (128 and 160, FIG 1), the second locking element being pivotable into engagement with the first locking element to retain the ligation clip in the clamped position (Paragraph [0029 and 0036]).  
Regarding claim 11, Whiting/Failla disclose the invention substantially as claimed, as set forth above for claim 1. Whiting further discloses the second jaw includes a distal portion (104B), the distal 
Regarding claim 12, Whiting/Failla disclose the invention substantially as claimed, as set forth above for claim 1. Whiting further discloses the longitudinal rib extends over at least 50 percent of the overall length of the first clamping surface (While a specific length of rib 134 is not disclosed, FIGs 1-3 show the rib extending along a substantial length of the clamping surface. One of ordinary skill in the art would understand this distance to be over at least 50 percent of the overall length of the first clamp surface).  
Regarding claim 13, Whiting/Failla disclose the invention substantially as claimed, as set forth above for claim 12.
Whiting is silent regarding any dimensions of the rib, specifically wherein the longitudinal rib extends over at least 80 percent of the overall length of the first clamping surface.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal rib of Whiting to extend  over at least 80 percent of the overall length of the first clamping surface since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Whiting would not operate differently with the claimed rib length and since the rib is shown to extend over a substantial length of the surface in order to engage with the rows of protrusions on the second jaw, the device would function appropriately having the rib length. 
Regarding claim 14, Whiting/Failla disclose the invention substantially as claimed, as set forth above for claim 1. Whiting further discloses the protrusions in the first row of protrusions are transversely offset from the protrusions in the second row of protrusions such that the protrusions are alternatingly positioned on opposite sides of the second clamping surface along the length of the second clamping surface (FIGs 1 and 3 best show the offset positioning of the first and second rows, paragraph [0033] discloses the longitudinal staggering of rows 137A and 137B).  
Regarding claim 15, Whiting/Failla disclose the invention substantially as claimed, as set forth above for claim 1. Whiting further discloses the first jaw is pivotably coupled to the second jaw by a living hinge (106 is a living hinge, FIGs 1-3, paragraphs [0027-0028]).  
Regarding claim 16, Whiting/Failla disclose the invention substantially as claimed, as set forth above for claim 1. Whiting further discloses the longitudinal rib has a rectangular configuration (FIGs 1-2 together show the rectangular configuration of rib 134).  
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (US 2009/0171380) in view of Failla (US 4,976,722), further in view of Brodaczewski (US 2017/0311954).
Regarding claims 17-20, Whiting/Failla discloses the invention substantially as claimed, as set forth above for claim 1.
Whiting is silent regarding the first jaw including a third row of protrusions positioned on the first clamping surface on one side of the central longitudinal rib and a fourth row of protrusions positioned on the first clamping surface on the other side of the central longitudinal rib wherein each of the protrusions in the third row of protrusions is positioned to be received between two adjacent 
However, Brodaczewski teaches a ligation clip (10, FIGs 1-2, paragraphs [0037-0038]) having a first jaw (14) with a first clamping surface (30, paragraph [0038]) and a second jaw (12) with a second clamping surface (26, paragraph [0038]), the second jaw having a first row of longitudinally aligned protrusions (50, FIG 1, paragraph [0041]) and a second row of longitudinally aligned protrusions (52, FIG 1, paragraph [0041]), and the first jaw including a third row of protrusions (56, FIG 1, paragraph [0041]) positioned on the first clamping surface (30) on one side of a longitudinal axis of the jaw (FIG 1) and a fourth row of protrusions (58, FIG 1, paragraph [0041]) positioned on the first clamping surface on the other side of the longitudinal axis of the jaw (FIG 1) wherein each of the protrusions in the third row of protrusions is positioned to be received between two adjacent protrusions in the first row of protrusions when the ligation clip is in the clamped position (Paragraph [0041] discloses ribs 56 of one row are staggered with respect to the ribs 58 of the other row as well as all ribs 50, 52 of the leg 12), wherein each of the protrusions in the fourth row of protrusions is positioned to be received between two adjacent protrusions in the second row of protrusions when the ligation clip is in the clamped position (Paragraph [0041] discloses ribs 56/ 58 of the first jaw are staggered with respect to each other and with respect to 50/52 of the first jaw. The protrusions are all understood to be positioned such that they intermesh when the clip is in the clamped position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first jaw of Whiting to comprise a third row of protrusions positioned on the first clamping surface on one side of the central longitudinal rib and a fourth row of protrusions positioned on the first .
Response to Arguments
Applicant’s arguments, see page 6, filed 02/01/2022, with respect to the rejection(s) of claim 1 under 35 USC 102(a)(1) in view of Whiting (US 2009/0171380) and in view of Failla (US 4,976,722) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Whiting/Failla in order to teach the newly recited limitations regarding the open distal end of the channel and the upper surface extending substantially parallel to the second clamping surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.